PER CURIAM.
Martinez Weathers seeks a belated appeal of the judgment and sentence rendered on April 8, 2003, in Escambia County Circuit Court case number 02-4063-CFA. According to Weathers, he timely requested that counsel file a notice of appeal, but counsel failed to do so. Jurisdiction was relinquished to the circuit court for the appointment of a special master to conduct an evidentiary hearing and issue a written order regarding Weathers’ entitlement to a belated appeal. The special master now has issued an order finding that Weathers filed a timely request for an appeal, in writing, with his trial counsel. The State Attorney also conceded that Weathers was entitled to a belated appeal. Accordingly, we grant the request for belated appeal. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If Weathers qualifies for appointed counsel, the trial *1284court shall appoint counsel to represent him on appeal.
BOOTH, KAHN and PADOVANO, JJ., concur.